Citation Nr: 0943316	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-36 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss has been received and, if so, whether the claim 
may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service from September 1945 to 
November 1946.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2008 rating 
decision issued by the above Department of Veterans Affairs 
(VA) Regional Office (RO) which denied reopening of the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.

The Board notes that this claim was originally denied in a 
January 2004 rating decision.  In a March 2006 decision, the 
Board upheld the RO's denial of the appellant's claim, and he 
did not appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).  The March 2006 Board decision therefore 
represents the last final decision on the merits as to this 
issue. 

In November 2007, the appellant attempted to reopen his claim 
of entitlement to service connection for bilateral hearing 
loss.  The RO denied reopening, and he appealed to the Board.  
In August 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is 
of record.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in a March 2006 Board decision; notice was given to the 
appellant, and he did not appeal the denial.

2.  The evidence received since the March 2006 Board 
decision, when presumed credible and when considered with 
previous evidence, does relate to an unestablished fact 
necessary to substantiate the claim and, when considered 
together with the previous evidence of record, does raise a 
reasonable possibility of substantiating the claim.


3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
bilateral hearing loss which is due to events in active 
service, and sensorineural hearing loss as an organic disease 
of the nervous system is not shown to have been manifested to 
a compensable degree within one year after his separation 
from service.


CONCLUSIONS OF LAW

1.  The March 2006 Board decision that denied the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  Additional evidence submitted subsequent to the March 
2006 Board decision that denied the appellant's claim for 
service connection for bilateral hearing loss is new and 
material and does serve to reopen the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


In January 2008, the RO sent the Veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed him that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, records from other Federal agencies, etc..  
He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  

The Board finds that the information provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the April 2008 rating decision, and the 
November 2008 SOC, explained the basis for the RO's actions, 
and provided him with opportunities to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  The January 2008 
letter from the RO contained the information required by 
Dingess.  Moreover, the Veteran has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  New and material evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The Court of Appeals for Veterans Claims has held that the 
new and material evidence necessary to reopen a previously 
and finally disallowed claim must be secured or presented 
since the time that the claim was finally disallowed on any 
basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The March 2006 Board decision, in which the appellant's 
bilateral hearing loss service connection claim was finally 
disallowed on the merits, is final.  38 C.F.R. § 20.1103.  
This is so because the appellant did not appeal the Board 
decision to the Court within the time period allowed.  The 
claim may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  
Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
March 2006 Board decision.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to 
be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The appellant's claim for service connection for bilateral 
hearing loss was denied by the Board, in essence, because the 
private medical opinion of record used equivocal language 
while the VA opinion used unequivocal language; any new and 
material evidence must relate to this inconsistency between 
the medical opinions of record.

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The evidence considered by the Board in making its March 2006 
decision included the appellant's service medical treatment 
records (STRs); his VA Form 21-526 and various written 
statements; testimony from the appellant and his wife given 
during a personal hearing at the RO in December 2005; a 
written statement from his spouse; a written statement from a 
private physician; and the report from a VA audiometric 
examination conducted in August 2005.  The evidence added to 
the record subsequent to the issuance of the March 2006 Board 
decision includes written statements from the appellant and 
his representative; VA treatment records dated between 2005 
and 2007; a November 2007 private medical opinion; and the 
transcript from his August 2009 Travel Board hearing.

The Board finds that the new evidence added to the record 
after March 2006 has direct bearing on the issue of service 
connection for bilateral hearing loss and, therefore, is 
material.  In short, the added evidence relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, namely a nexus 
between service and the currently diagnosed bilateral hearing 
loss.  Because the credibility of the evidence is presumed 
for the purpose of reopening, the Board finds that the 
evidence cited above constitutes new and material evidence 
sufficient to reopen the claim for service connection for 
bilateral hearing loss.  Having reopened the claim, the Board 
will now conduct a de novo review of the merits of this case.

B.  Service connection

As noted in the Introduction, above, the Veteran had active 
service from September 1945 to November 1946.  His discharge 
document indicates that he participated in the post-war 
occupation of China, from January to September 1946.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  There must be medical evidence of a 
nexus relating an in-service event, disease, or injury, and a 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Veteran contends that he currently suffers from bilateral 
hearing loss due to noise exposure without any hearing 
protection while on active duty assigned to military 
transport, including hauling 105mm howitzers and remaining in 
the area while artillery rounds were fired for two or three 
hours at a time during military maneuvers in China.  He 
testified during his December 2005 personal hearing at the RO 
and during his August 2009 Travel Board hearing that he was 
exposed to acoustic trauma from very loud artillery fire and 
from military transport vehicles.  (The Board notes that the 
appellant has been granted service connection for tinnitus 
based on his in-service exposure to acoustic trauma.)  The 
appellant further testified that he sought the assistance of 
hearing aids in approximately 1980, and both he and his wife 
testified that the appellant had some difficulty with his 
hearing shortly after service separation, which continues to 
the present.  He and his wife have also submitted written 
statements to that effect.  The appellant has further stated 
that he did not have any significant post-service 
occupational noise exposure.

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  The Court has indicated that, "when audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The Court held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.  The Court further held that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

A review of the Veteran's STRs reveals no complaints, 
findings, treatment, or diagnosis of hearing loss during 
service.  The report of his October 1946 service separation 
examination indicates that his hearing was classified as 
normal on watch testing, coin click, whispered voice, and 
spoken voice.  The examiner indicated that no hearing disease 
or defect was present.

The appellant underwent a VA fee-based audiometric 
examination in August 2005.  The pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
75
75
LEFT
30
40
60
70
90

Speech audiometry revealed speech recognition ability of 12 
percent in the right ear and 20 percent in the left ear.  
Each ear meets the standard found in 38 C.F.R. § 3.385 for a 
current hearing loss disability for VA purposes.

The examining audiologist rendered a diagnosis of bilateral 
sensorineural hearing loss.  The appellant reported noise 
exposure in service, including artillery fire and truck 
engine noise, followed by no post-service occupational noise 
exposure in that he had office jobs in quiet circumstances.  
He said he had been in motor transportation, and on two or 
three occasions in China he had towed howitzers into position 
near the coast for two or three hours of practice firing into 
a nearby bay.  He had then remained in the area while the 
artillerymen fired their rounds.  The examiner noted that the 
appellant did not manifest any hearing loss noted at the time 
of his service separation examination, and that no 
audiometric testing was accomplished at that examination.  
The examiner further reported the Veteran's statement that he 
had purchased hearing aids 20 years ago, but had quit wearing 
them because they did not help.  After completing the 
testing, which showed bilateral sensorineural hearing loss 
(mild to severe on the right, and mild to profound on the 
left), the examiner concluded that it is "less likely than 
not" that the Veteran's current hearing loss is related to 
his military noise exposure.

The evidence of record includes a November 2007 written 
statement from Dr. H, a practitioner of internal medicine, 
who had treated the appellant for many years.  The physician 
noted the appellant's military noise exposure and also noted 
that he had been granted service connection for tinnitus due 
to that noise exposure.  The physician opined that the 
appellant's military noise exposure had resulted in bilateral 
hearing loss, and stated that he knew of no other cause other 
than military noise exposure that could account for the 
hearing loss.  Dr. H had provided a similar statement in July 
2003, considered by the Board in its decision of March 2006, 
noting that the Veteran had been exposed to artillery noise 
"during the latter part of World War II."  The doctor had 
then opined, "This may well be a contributing factor to his 
present hearing loss."

Where the record contains both positive and negative evidence 
including addressing whether a veteran's claimed condition is 
related to military service, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same and, in so doing, the Board may accept one medical 
opinion and reject others.  Evans v. West, 12 Vet. App. 22, 
30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board is mindful that we must have plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

The Veteran's test results at separation in 1946, noted 
above, did not meet any of the requirements of 38 C.F.R. 
§ 3.385.  Therefore, the question that must be answered in 
this case is whether the hearing loss the appellant has now, 
which does meet the requirements of 38 C.F.R. § 3.385, is the 
result of the acoustic trauma he experienced while serving in 
the 1940s.

The Board notes that, although the August 2005 VA examiner 
rendered the opinion that the Veteran's current bilateral 
hearing loss is not etiologically related to his active 
military service, a private physician who had treated the 
appellant opined that his hearing loss did originate from his 
active service.  The VA examiner, however, is an expert in 
hearing loss disability who reviewed the Veteran's complete 
history and STRs, whereas Dr. H, an internist, has not 
indicated any expertise in hearing issues, and did not 
indicate any review of the military history.

The Board is aware that review of the Veteran's claims file 
is not a strict requirement for a private medical opinion, 
although the probative value of a medical opinion is 
dependent upon whether the clinician had access to, or was 
otherwise informed of, the relevant facts of the case.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Both of 
Dr. H's statements essentially indicate that the Veteran's 
in-service noise exposure may well have contributed to his 
present hearing loss, first diagnosed many years later.  Such 
statements, however, do not provide a sufficient degree of 
medical certainty for a finding of 


service connection.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence merely indicating that a 
claimed disorder "may or may not" be related to service is 
too speculative to establish any such relationship); Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed 
in terms such as "could have been" is not probative).  See 
also 38 C.F.R. § 3.102 (reasonable doubt does not include 
resort to speculation or remote possibility). 

We recognize the sincerity of the arguments advanced by the 
appellant that his bilateral sensorineural hearing loss is 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, hearing loss requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Therefore, the Board cannot give decisive 
probative weight to the opinions of the Veteran or his wife 
about the origins of his hearing loss, because they are not 
qualified to offer such opinions. 

The Board acknowledges the recollection of the appellant an 
his wife that he had hearing loss early in their marriage, 
but that observation does not provide evidence as to the type 
or severity of the condition.  He asserts that the grant of 
service connection for tinnitus should extend to his hearing 
loss.  However, they are different, and the Court has 
recognized that tinnitus is a subjective condition which is 
not measurable by medical testing.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002).  Hearing loss is measurable by 
objective testing,  See Hensley, supra. 


The Board appreciates the sincere testimony of the Veteran at 
his hearing before the undersigned, as well as the assistance 
of his representative.  However, the evidence preponderates 
against the claim of service connection for bilateral hearing 
loss.  The evidence does not support a finding of 
sensorineural hearing loss to a compensable degree within the 
first post-service year, and the medical nexus evidence does 
not support a finding of direct service connection for the 
recently diagnosed hearing loss.  Thus, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

The reopened claim of entitlement to service connection for 
bilateral hearing loss is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


